Name: 2008/720/EC: Commission Decision of 6 August 2008 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultry meat, fish and milk and milk products sectors in Romania (notified under document number C(2008) 4144) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  European construction;  foodstuff;  Europe
 Date Published: 2008-09-09

 9.9.2008 EN Official Journal of the European Union L 240/5 COMMISSION DECISION of 6 August 2008 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultry meat, fish and milk and milk products sectors in Romania (notified under document number C(2008) 4144) (Text with EEA relevance) (2008/720/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Annex VII, Chapter 5, Section B, Subsection I, paragraph (e) thereto, Whereas: (1) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) provide for certain structural requirements for establishments falling within the scope of those Regulations. (2) Annex VII, Chapter 5, Section B, Subsection I, paragraph (a) to the Act of Accession of Bulgaria and Romania provides that certain structural requirements laid down in those Regulations are not to apply to the establishments in Romania listed in Appendix B of Annex VII to the Act of Accession until 31 December 2009, subject to certain conditions. (3) As long as those establishments are in transition, products originating from those establishments should only be placed on the domestic market or used for further processing in Romanian establishments in transition. (4) Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania has been amended by Commission Decisions 2007/23/EC (3), 2007/710/EC (4) and 2008/465/EC (5). (5) In Romania, certain establishments in the meat, poultry meat, fish and milk and milk products sectors have completed their upgrading process and are now in full compliance with Community legislation. In addition, certain establishments have ceased their activities. Those establishments should therefore be deleted from the list of establishments in transition. (6) Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. Corrected by OJ L 226, 25.6.2004, p. 3. (2) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22. (3) OJ L 8, 13.1.2007, p. 9. (4) OJ L 288, 6.11.2007, p. 35. (5) OJ L 161, 20.6.2008, p. 36. ANNEX List of meat, poultrymeat, fish and milk and milk products establishments to be deleted from Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania Meat establishments No Veterinary approval Name of the establishment Address 21 AR 6119 S.C. Ropilin Impex SRL Arad, Str. Calea Bodrogului nr. 20, jud. Arad, 310059 25 B 830 S.C. Romalim SRL BucureÃti, 062620 45 BH 2010 S.C. Sarilma Com.SRL Loc. Sumugiu nr. 15, jud. Bihor, 417279 81 BZ 103 S.C. Neptun Ramnic SRL RÃ ¢mnicu SÃ rat, Str. Eroilor nr. 1, jud. BuzÃ u, 125300 136 HD 89 S.C. Rotina Product SRL Hunedoara, str. LibertÃ Ã ii nr. 4, jud. Hunedoara, 331128 138 HD 147 S.C. Agrocompany SRL SÃ ¢ntuhalm nr. 123, jud. Hunedoara, 330004 157 IL 1122 S.C. Albora SRL CoÃereni, jud. IalomiÃ a, 927095 161 IS 639 S.C. Marcel SRL MirceÃti, jud. IaÃi, 707295 162 IS 1354 S.C. Razana SRL HÃ ¢rlÃ u, str. Abatorului nr. 1, jud. IaÃi, cod 705100 165 MM 990 S.C. Toto SRL LÃ puÃel, jud. MaramureÃ, 437227 210 PH 5451 S.C. Filipescarom SRL FilipeÃtii de PÃ dure, Str. RotÃ reÃti 839, jud. Prahova, 107245 212 PH 5775 S.C. Domidene SRL PoseÃti, jud. Prahova, 107440 214 PH 6012 S.C. Carnsan Prod SRL FilipeÃtii de PÃ dure, str. PrincipalÃ , nr. 941, jud. Prahova, cod 107245 Poultrymeat establishments No Veterinary approval Name of the establishment Address 9 BV 11 S.C. Avicod SA Codlea extravilan, jud. BraÃov, 505100 19 IL 0745 S.C. Avicola Slobozia SA Slobozia, Ãos. Buc-ConstanÃ a km 5-6, jud. IalomiÃ a, 920150 46 NT 100 SC Gradinaru Rares SNC (EPC) Sat Izvoare, Com. Dumbrava RoÃie, jud. NeamÃ , cod poÃtal 617185 47 NT 269 SC Morosanu Prest SRL (EPC) Sat Izvoare, Com. Dumbrava RoÃie, jud. NeamÃ , cod poÃtal 617185 Cold stores No Veterinary approval Name of the establishment Address 1 AR 4268 SC. Frigo HM 2001 S.R.L. Arad, str. Calea 6 VÃ ¢nÃ tori nr. 55, jud. Arad, 301061 5 AR 6057 SC. Filip D Impex S.R.L. Arad, str. Poetului 97-103, jud. Arad, 310352 67 IF 353 SC Pasha Ice Land Warehouse SRL AfumaÃ i, Ãos. BucureÃti-Urziceni nr. 34, jud. Ilfov, 077010 72 IF 160 SC Tar 93 SRL 1 Decembrie, str. 1 Decembrie nr. 264, jud. Ilfov, 430306 105 B 883 SC Mantra Meat SRL BucureÃti, b-dul TimiÃoara nr. 52, sector 6, 061316 106 B 736 SC Stenyon Com SRL BucureÃti, b-dul TimiÃoara nr. 59, sector 6, 061317 109 B 473 SC R Family Prod Serv SRL BucureÃti, str. Valea Merilor nr. 34, sector 1, 011272 110 B 447 SC Marchand SRL BucureÃti, str. Ion Garbea nr. 26, sector 5, 050683 111 B 432 SC Tabco Campofrio SRL BucureÃti, str. Dr. HÃ ¢rlescu, sector 2, 021505 114 B 380 SC Arlina Prod Com Impex SRL BucureÃti, b-dul TimiÃoara nr. 52, sector 6, 061316 115 B 328 SC Nordic Import Export Com SRL BucureÃti, str. Calea Vitan 240, sector 3, 031301 116 B 254 SC Spar SRL BucureÃti, b-dul TimiÃoara nr. 52, sector 6, 061316 119 B 176 SC Metim Fruct Impex SRL BucureÃti, b-dul Iuliu Maniu nr. 566-570, sector 6, 061101 125 B 20 SC Stenyon Com SRL BucureÃti, b-dul TimiÃoara nr. 52, sector 6, BucureÃti, 061317 126 B 8 SC Elixir CD SRL BucureÃti, str. MÃ rgeanului nr. 14, sector 5, 05106 128 B 137 SC Asil 2000 Trading Impex SRL BucureÃti, b-dul Iuliu Maniu nr. 566-570, sector 6 061129 129 B 58 SC Frig Pro SRL BucureÃti, b-dul. Iuliu Maniu nr. 566-570, sector 6, 061101 130 B 321 SC Uno International Eximp SRL BucureÃti, str. Chitilei nr. 3, sect. 1, 012381 132 B 176 SC Select 95 SRL BucureÃti, b-dul Iuliu Maniu nr. 566-570, 061101 133 B 236 SC Negro 2000 SRL BucureÃti, b-dul Splaiul Unirii 162, sector 4, 040042 Fish establishments No Veterinary approval Name of the establishment Address 8 IS 05 SC Cordial M.V. SRL IaÃi, Ãos. PÃ curari nr. 153, jud. IaÃi, 700544 9 IF 2850 SC Sardes Trades Industry SRL 1 Decembrie, Ãos. BucureÃti-Giurgiu, jud. Ilfov, 077005 11 TM 4675 SC Sabiko Impex SRL Calea Sagului nr. 141-143, TimiÃoara, jud. TimiÃ, 300514 Milk and milk products establishments No Veterinary approval Name of the establishment Address 13 BC 4759 SC Aic Bac SA SÃ uceÃti, jud. BacÃ u, 627540 37 BT 547 SC Orizont 2000 SRL Vorona, jud. BotoÃani 42 BR 24 SC Lacta Prod SRL BrÃ ila, jud. BrÃ ila, 810074 124 MM 807 SC Roxar SRL CerneÃti, jud. MaramureÃ, 437085 175 SV 2070 SC Balaceana SRL BÃ lÃ ceana, jud. Suceava, 727125 176 SV 3834 SC Niro Serv Com SRL Gura Humorului, jud. Suceava, 725300